United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1609
                                    ___________

James Ward,                              *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Duke Terrell, Warden,                    *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: February 25, 2010
                                 Filed: March 31, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Federal inmate James Ward appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition. He argues that the Bureau of Prisons violated his right to
equal protection and his Fifth Amendment rights by imposing certain disciplinary
sanctions against him. He also challenges, in his reply brief only, the district court’s
denial of his motion to amend the petition.



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.
       Ward did not raise the equal protection or Fifth Amendment arguments in the
district court, so we will not consider them here. See Orr v. Wal-Mart Stores, Inc.,
297 F.3d 720, 725 (8th Cir. 2002) (appellate court considers argument raised for first
time on appeal only if it is purely legal and requires no additional factual
development, or if manifest injustice would otherwise result). Further, Ward waived
the issue regarding the motion to amend by not meaningfully arguing it in his opening
brief. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

       We deny Ward’s two motions to supplement the record on appeal. See Dakota
Indus., Inc. v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir. 1993) (when
interests of justice demand, appellate court may order record of case enlarged, but
authority to enlarge record is rarely exercised and is narrow exception to general rule
that appellate court may consider only record made before district court).

      Accordingly, we affirm.
                     ______________________________




                                         -2-